CHIPMAN, P. J.
By stipulation this case was heard and decided in the lower court upon the evidence submitted in Robertson v. Finkler. The questions involved in Robertson v. Finkler (Civ. No. 1334), ante, p. 322, [149 Pac. 784] this day decided, are identical with the questions raised in this ease and our decision in that case is determinative of this case Westphal’s interest in Rock Spring was one-sixth and is not disputed. He claimed, however, as did Robertson, that the water developed above the spring was part of the water of the spring. He failed, as did Robertson, in establishing his contention.
Upon the authority of the decision in Robertson v. Finkler, the judgment is affirmed.
Hart, J., and Burnett, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on July 2, 1915.